—Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered April 18, 1994, convicting him of robbery in the first degree (two counts) and grand larceny in the fourth degree (four counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
CPL 240.45 (1) (a) requires that the People provide the defendant with "[a]ny written or recorded statement * * * made by a person whom the prosecutor intends to call as a witness at trial, and which relates to the subject matter of the witness’s testimony” (see also, People v Rosario, 9 NY2d 286, cert denied 368 US 866). Here, the complainant made no written or recorded statement that was not provided to the defendant. Accordingly, there was no Rosario violation.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.